DISSENTING OPINION
Bowen, J.
I cannot agree with the majority opinion in this case. The majority opinion sustains the contention of the appellant that there is no evidence in the case tending to prove that the appellant was guilty of any of the acts of negligence specified in the complaint, namely: Failure to watch the road ahead of the automobile; failure to slow down, and failure to notify the appellee, of the sudden and unexpected approach of said automobile, either by sounding the horn or giving any signal or warning.
The record discloses that the defendant was proceeding northwardly in an automobile on Golden Gate Drive in the town of Long Beach, Laporte County, Indiana. James Hurst, the appellee, age five years, was riding a tricycle on a down-hill grade in a westerly direction on Juneway Drive, and at the intersection of Golden Gate Drive, the vehicle being driven by appellant defendant and the tricycle of said minor came together resulting in injuries to the minor.
There were no sidewalks on either side of Juneway Drive, and immediately prior to the accident, the injured minor was proceeding along the southerly edge of the concrete portion of Juneway Drive which was used by pedestrians. The defendant admitted she did not give any warning or signal of her approach on *438Golden Gate Drive; that she was driving approximately ten miles per hour; and, that she saw the appellee coming down the hill on Juneway Drive on the tricycle, and that the tricycle ran into the bumper of her automobile. The appellant insists that there was nothing appellant could have done and failed to do to avoid injury to this child, nor did she do anything that a reasonably prudent person would have not done under similar circumstances. She testified that as she approached the intersection, she said to her father who was riding with her in the same car, “Oh, there is a youngster,” and that she did not toot her horn, but she stopped immediately. However, the following testimony is contained within the transcript:
“Q. Did you attempt to stop the car first thing?
“A. Absolutely, as soon as I saw that youngster’s head between those trees.
“Q. Could you have stopped sooner?
“A. Oh, yes, if I had stopped from where I did I could have stopped sooner.
“Q. I mean at that time could you have stopped sooner than you did?
“A. Yes, I stopped.
“Q. I say you stopped as soon as you did at that time?
“A. As soon as I did — ”
While the above testimony is somewhat confusing and ambiguous, it seems clear that such testimony could serve for the basis of a reasonable inference for the jury to have determined that the defendant failed to slow down properly to have avoided the accident and that the appellant could have stopped sooner than she did, and if she had so stopped, the accident could have been avoided, and her failure to so stop sooner was the proximate cause of the accident.
*439Also, since appellant admits she did not sound her horn, and she further admits that she saw this minor child, who was non sui juris, in time to mention his approach to the other occupant of the automobile, and prior to the time she reached the intersection, and that she failed to sound her horn, and since such failure is alleged as one of the acts of negligence in the complaint, it seems clear that there was evidence in the record which presented a question for the jury to determine as to whether or not appellant was negligent in not sounding her horn under such circumstances.
Considering all of the facts and circumstances, it seems clear that reasonable minds might differ upon the question of appellant’s negligence, and the question of defendant’s negligence was a question for the jury’s determination, which it resolved in favor of appellee. In my opinion, the trial court did not err in refusing to direct a verdict for appellant at the close of all of the evidence.
The trial court should not direct a verdict for the defendant where there is any competent evidence, or legitimate inferences that can be drawn from such evidence, to sustain a verdict for the plaintiff. McIntosh v. Pennsylvania R. Co. (1941), 111 Ind. App. 550, 38 N. E. 2d 263; Buddenberg v. Morgan (1942), 110 Ind. App. 609, 38 N. E. 2d 287.
The verdict of the jury in this case is sustained by sufficient evidence and is not contrary to law. Mays v. Welsh (1941), 218 Ind. 356, 32 N. E. 2d 701; Pfisterer v. Key (1941), 218 Ind. 521, 33 N. E. 2d 330; Tabor v. Continental Baking Co. (1942), 110 Ind. App. 633, 38 N. E. 2d 257.
For the reasons given herein, in my opinion, the judgment should be affirmed.
• Note. — Reported in 99 N. E. 2d 440.